Citation Nr: 0612061	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in San Juan, the 
Commonwealth of Puerto Rico, which in part denied entitlement 
to service connection for bilateral hearing loss and a 
bilateral knee condition.

Other issues which had been appealed are no longer in 
appellate status.  These include increased rating claims for 
bronchial asthma, sinusitis and hemorrhoids, which were 
withdrawn by the veteran in a March 2005 signed statement.  
Other appealed claims of entitlement to service connection 
for diabetes, peripheral neuropathy, a heart condition, and a 
bilateral eye condition were removed from appellate status by 
rating decisions dated in April 2003 and October 2003 which 
granted service connection for these disorders.


FINDINGS OF FACT

In February 2006, prior to the promulgation of a decision, 
the veteran withdrew his appeal concerning the issues of 
service connection for bilateral knee condition and service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of service 
connection for bilateral knee condition and service 
connection for bilateral hearing loss.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b) (2005). Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2005).

In written correspondence received in February 2006, the 
veteran indicated that he wished to withdraw his pending 
appeal at the Board.  As the appellant has withdrawn his 
appeal as to the above-mentioned issues, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning the issues.  The Board therefore has 
no jurisdiction to review the appeal.  Accordingly, the 
issues are dismissed.




ORDER

The appeal concerning entitlement to service connection for 
bilateral knee condition and bilateral hearing loss is 
dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


